Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/1/21, is a continuation of 16249290, filed 01/16/2019. 16249290 is a division of 15720947, filed 09/29/2017. 15720947 claims priority from provisional application 62402357, filed 09/30/2016. 

Status of Claims
Claims 1-29 are currently pending.
Claims 1-29 were examined and are rejected. 

Claim Rejections-Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 10314798 B2. This is a statutory double patenting rejection.


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10973784 B2. The claims of the current application are drawn to a tablet comprising a therapeutically effective amount of SYN120 or a pharmaceutical salt thereof, wherein the tablet is substantially free of lactose; substantially free of all isomers of lactose (claims 2-3); substantially free of galactose, glucose, fructose, ribose, xylose (claim 4); wherein the tablet comprises from 2.5-200 mg SYN120 or a pharmaceutical salt thereof (claim 6); an immediate release tablet (claim 9); substantially free of mannitol (claim 13); substantially free of all isomers of mannitol (claims 14-15); has a mean tablet hardness of about 4-15 kP (claim 16); further comprises microcrystalline cellulose (claim 17); and a method of treating a cognitive condition or disease comprising administering the tablet (claims 24-29). The claims of US ‘784 are drawn to a method of treating a cognitive condition or disease in a subject suffering from Parkinson’s disease comprising administering to a subject in need thereof a therapeutically effective amount of SYN120 or pharmaceutically acceptable salt thereof, wherein the tablet is substantially free of lactose (claims 1-2); substantially free of isomers of lactose (claims 4-5); substantially free of galactose, glucose, fructose, ribose, xylose (claim 6); wherein the tablet comprises from 2.5-200 mg SYN120 or a pharmaceutical salt thereof (claim 8); an immediate release tablet (claim 11); substantially free of mannitol (claim 15); substantially free of all isomers of mannitol (claims 16-17); has a mean tablet hardness of about 4-15 kP (claim 18); further comprises microcrystalline cellulose (claim 19). Both sets of claims also recite the tablet to have the same pharmacokinetic characteristics (claims 12-14, and 21-25 of US ‘784; claims 10-12, 16, and claims 19-23 of the current application). The instantly claimed method also recites a limitation wherein the subject has Parkinson’s disease (instant claims 25 & 28). Instant claim 27 recites treating a subject having Alzheimer’s; while this limitation is not recited by the claims of US ‘784, as Alzheimer’s is a well-known dementia condition, and the claims of US ‘784 recite treating a cognitive condition or disease, it would have been prima facie obvious to have applied the method claimed in US ‘784 to treat a subject with Alzheimer’s disease. The claims are not patentably distinct from each other because the method claimed in US ‘784 requires administration of the same tablet as instantly claimed, and both sets of claims are drawn to treating a cognitive condition or disease by administering the same tablet. 


Claims 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10314798 B2. The instant claims are drawn to a method of treating a cognitive condition or disease in a subject comprising administering to a subject in need thereof a tablet of claim 1, wherein the tablet of claim 1 is: comprises a therapeutically effective amount of SYN120 or a pharmaceutical salt thereof, wherein the tablet is substantially free of lactose; substantially free of all isomers of lactose (claims 2-3); substantially free of galactose, glucose, fructose, ribose, xylose (claim 4); wherein the tablet comprises from 2.5-200 mg SYN120 or a pharmaceutical salt thereof (claim 6); an immediate release tablet (claim 9); substantially free of mannitol (claim 13); substantially free of all isomers of mannitol (claims 14-15); has a mean tablet hardness of about 4-15 kP (claim 16); further comprises microcrystalline cellulose (claim 17). The claims of US ‘798 are drawn to a tablet comprising a therapeutically effective amount of SYN120 or a pharmaceutical salt thereof, wherein the tablet is substantially free of lactose; substantially free of all isomers of lactose (claims 2-3); substantially free of galactose, glucose, fructose, ribose, xylose (claim 4); wherein the tablet comprises from 2.5-200 mg SYN120 or a pharmaceutical salt thereof (claim 6); an immediate release tablet (claim 9); substantially free of mannitol (claim 13); substantially free of all isomers of mannitol (claims 14-15); has a mean tablet hardness of about 4-15 kP (claim 16); further comprises microcrystalline cellulose (claim 17). The instantly claimed method and the tablet claimed in US ‘798 are not patentably distinct because the instantly claimed method requires the tablet claimed in US ‘798. 


Information Disclosure Statement
The IDS filed on 4/1/21 has been considered. 


Conclusion
Claims 1-29 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627